DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/11/2021.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 6, 11, and 16 is/are independent claim(s).
Claim(s) 1-8, and 11-18 is/are rejected.
Claim(s) 9-10, and 19-20 is/are objected to.
This action has been made FINAL.

Response to Arguments
Applicant's arguments filed on 08/11/2021 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment for claims 11-20 is acknowledged. Therefore, claims 11-20 will not be treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Objection
Claim 1 is objected to because of the following informalities: the phrase “identifying, by a processor” on line 10 should be changed to “identifying, by the .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20200336321_A1_Ding in view of US_20200267085_A1_Nie.
Regarding claim 1, Ding discloses a method for a control plane to transmit rule information to a user plane (Ding figures 6A-7B), the method comprising: receiving, by a transceiver, policy and charging control (PCC) rule information from a policy control function (PCF) (Ding figures 6A and 6B, step 209, and figures 7A and 7B step 309; and paragraphs 79, “In the 5G network architecture… when the enforcement function network element is a UPF, the control function network element is an SMF”, 89, “In the 5G network architecture, a PCF implements a function similar to that of the PCRF in the architecture in FIG. 3”); identifying predefined policy rule sets for a packet detection rule (PDR) set based on the PCC rule information (Ding figures 6A and 6B, step 210, paragraph 176, figures 7A and 7B step 310, paragraph 219, and paragraphs 86, “A PCC rule formulated by the PCRF is converted by the PGW-C into a PDR rule and one or more other rules associated with the PDR”); 
Nie discloses storing, by a memory, predefined policy rule sets including a packet detection rule (PDR) set (Nie paragraph 74, “…the SMF node and the UPF node store a same group of predefined rules. …”); identifying, by a processor, the PDR set based on the PCC rule information and the predefined policy rule sets (Nie figure 2, and paragraphs 74, 145-146); and transmitting, by a transceiver, the rule set information to the user plane (Nie figure 3 step 302, and paragraph 163, “Step 302: The SMF node sends the session management request message to a UPF node, where the session management request message includes predefined rule index information…”, paragraph 165, “the session management request message may further include indication information for creating a packet detection rule, and the predefined rule index information carried in the session management request message is associated with the packet detection rule”), wherein the PDR set includes multiple pieces of PDR information (Nie figure 2, and paragraphs 145-146).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nie’s the PDR may include information such as session information, an Internet Protocol (IP) address, and a data packet type in Ding’s system to help the user plane to detect and process the packets. This method for improving the system of Ding was within the ordinary 

Regarding claim 2, Ding and Nie disclose the method of claim 1, wherein the rule set information includes at least one of identity information, indication information, or index information of the PDR set (Nie figure 3 step 302, and paragraph 163, “Step 302: The SMF node sends the session management request message to a UPF node, where the session management request message includes predefined rule index information”). 

Regarding claim 3, Ding and Nie disclose the method of claim 1, wherein the predefined policy rule sets are stored in both the control plane and the user plane (Nie paragraph 74, “he SMF node and the UPF node store a same group of predefined rules”).

Regarding claim 4, Ding and Nie disclose the method of claim 1, wherein the rule set information is transmitted via at least one of a session establishment request message or a session modification request message (Nie figure 3 step 302, and paragraph 163, “Step 302: The SMF node sends the session management request message to a UPF node, where the session management request message includes predefined rule index information”). 

 Regarding claim 5, Ding and Nie disclose the method of claim 1, wherein the multiple pieces of PDR information are each mapped to at least one of forwarding action rule information, quality of service (QoS) enforcement rule information, or usage reporting rule information (Nie paragraph 157).

Regarding claim 6, Ding and Nie disclose the limitations as set forth in claim 1, and Nie further discloses identifying, by a processor, the PDR set based on the rule set information and the predefined policy rule sets (Nie figure 3 step 303, and paragraphs, 74, 166, “Step 303: The UPF node activates a predefined rule corresponding to the predefined rule index information”); identifying, by the processor, for multiple pieces of rule information based on the PDR set (Nie figures 2, 4-6, and paragraph 157); and processing, by a processor, a data service packet based on the multiple pieces of rule information (Nie figure 3 step 307).
Regarding claim 7, Ding and Nie disclose the limitations as set forth in claim 2.
Regarding claim 8, Ding and Nie disclose the limitations as set forth in claim 3.
Regarding claim 11, Ding and Nie disclose the limitations as set forth in claim 1.
Regarding claim 12, Ding and Nie disclose the limitations as set forth in claim 2.
Regarding claim 13, Ding and Nie disclose the limitations as set forth in claim 3.
Regarding claim 14, Ding and Nie disclose the limitations as set forth in claim 4.
Regarding claim 15, Ding and Nie disclose the limitations as set forth in claim 5.
Regarding claim 16, Ding and Nie disclose the limitations as set forth in claim 6.
Regarding claim 17, Ding and Nie disclose the limitations as set forth in claim 7.
Regarding claim 18, Ding and Nie disclose the limitations as set forth in claim 8.

Allowable Subject Matter
Claims 9-10, and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471